Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US PGPUB 2018/0011676 hereinafter referenced as Han in view of Coverstone, US PGPUB 2019/0342440.

As to claim 1, Han discloses an electronic device comprising a mobile terminal and a case to which the mobile terminal is coupled (e.g. electronic device 200, and cover portion 211 fig. 3), 
wherein the mobile terminal comprises: a terminal body coupled to the case; and
a first display unit coupled to the case, wherein the case comprises: a first body to accommodate at least a portion of the terminal body (e.g. first display 201 and main body portion 210, fig. 3);
a second body on which a second display unit is disposed (e.g. second display 202, fig. 3);
a wiring part electrically connecting the first body and the second body to transmit data received from the mobile terminal to the second display unit ([0047] The bus 110 may include a circuit for interconnecting the elements and delivering communication (e.g., a control message and/or data) between the elements); and
a wireless communication unit connected to the wiring part to transmit and receive signals to and from the mobile terminal (communication interface 170 and network 162, fig. 1),
wherein a control unit of the mobile terminal is configured to detect a state in which an execution screen of a first application is displayed on the first display unit, and an execution screen of a second application is displayed on the second display unit (communication interface 170 and network 162, fig. 1),
control, when a touch signal of a first touch applied to the execution screen of the first application is received, the execution screen of the first application according to a control signal corresponding to the touch signal of the first touch ([0110] as shown in (a) of FIG. 7B, the user makes a touch 705 of the user on an attach button 715 on the e-mail application execution screen 710 of the first display 701 to call the gallery application that is data-linked with the e-mail application), and
control, when a touch signal of a second touch applied to the execution screen of the second application is received, the execution screen displayed on the second display unit by transmitting a second control signal corresponding to the received touch signal of the second touch to the second display unit through the wireless communication unit and the wiring part ([0114] as shown in (a) of FIG. 8A, if an e-mail application execution screen 810 is displayed on a second display 802 and a user's touch 805 is made to check details of an image attached on a text 816 of the e-mail, a separate application is not called; instead, an image viewer supported in the e-mail application is executed and an image viewer screen 870 is displayed on a first display 801 as shown in (b) of FIG. 8A).
Han does not explicitly the received touch signal of the second touch to the second display unit through the wireless communication unit and the wiring part.
However, in the same endeavor, Coverstone discloses the received touch signal of the second touch to the second display unit through the wireless communication unit and the wiring part ([0091] in some embodiments, clicking on a share icon enables the user to share the particular lightshow, icon, and/or scrolling text with others (e.g., friends, selected individuals, contacts, etc.). The sharing can be facilitated via a wired and/or wireless communication or transfer, a text, an email, a social media post or communication, etc. as text, a file, a graphics interchange format (GIF) file, an image, a video, a picture, a file stored in camera roll, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Han to further include Coverstone’s communication method in order to view multiple images in multiple screens.

As to claim 2, the combination of Han and Coverstone discloses the electronic device of claim 1. The combination further discloses the first and second display units have one of a closed state in which the first display unit is covered by the second display unit and an open state in which the first display unit is not covered by the second display unit, and wherein a control unit of the mobile terminal is configured to detect that the closed state is switched to the open state according to a relative rotation of the first body and the second body, and switch both the first and second display units from an inactive state to an active state (Han, as shown in figs. 3 and 4A, a cover portion 211 including a second display 202, and a connection portion 212 for connecting the main body portion 210 and the cover portion 211 by a hinge or flexible plastic in such a way that the main body portion 210 and the cover portion 211 are folded and unfolded with respect to each other in a range of 360 degrees).

As to claim 3, the combination of Han and Coverstone discloses the electronic device of claim 2. The combination further discloses the first and second display units display different home screens when the first and second display units are switched to the active state, and wherein the first and second execution screens are displayed based on a touch input applied to each displayed home screen (Han, [0018] FIG. 3 shows a state where a first display and a second display of an electronic device are activated as dual displays by being unfolded according to an embodiment of the present disclosure).

As to claim 4, the combination of Han and Coverstone discloses the electronic device of claim 1. The combination further discloses the control unit of the mobile terminal is configured to output notification information notifying that the first application is not allowed to be executed on the second display unit while maintaining a display state of the first display unit, in response to a detection of a request for an execution of the first application on the second display unit in a state in which the execution screen of the first application is displayed on the first display unit (Han, [0051] the middleware 143 may perform control (e.g., scheduling or load balancing) with respect to task requests received from the application 147 by assigning a priority to at least one of the application 147, which makes it possible to use a system resource (e.g., the bus 110, the processor 120, the memory 130, or the like) of the electronic device 101).

As to claim 5, the combination of Han and Coverstone discloses the electronic device of claim 1. The combination further discloses the control unit is configured to allocate different memory stacks for tasks of the respective execution screens displayed on the first and second display units, and control each memory stack to maintain the task of the execution screen of the second application displayed on the second display unit while changing the task of the execution screen of the first application according to the control signal corresponding to the touch signal of the first touch (Han, [0051] the middleware 143 may perform control (e.g., scheduling or load balancing) with respect to task requests received from the application 147 by assigning a priority to at least one of the application 147, which makes it possible to use a system resource (e.g., the bus 110, the processor 120, the memory 130, or the like) of the electronic device 101).

As to claim 6, the combination of Han and Coverstone discloses the electronic device of claim 5. The combination further discloses the control unit of the mobile terminal is configured to recognize information selected on the execution screen of the first application according to the first touch, and display the recognized information by inserting the same in the input area displayed on the second display unit when the second touch is applied after the first touch to an input area included in the execution screen of the second application displayed on the second display unit (Han, [0114] as shown in (a) of FIG. 8A, if an e-mail application execution screen 810 is displayed on a second display 802 and a user's touch 805 is made to check details of an image attached on a text 816 of the e-mail, a separate application is not called; instead, an image viewer supported in the e-mail application is executed and an image viewer screen 870 is displayed on a first display 801 as shown in (b) of FIG. 8A). 

 As to claim 7, the combination of Han and Coverstone discloses the electronic device of claim 6. The combination further discloses a search result related to the recognized information is output to the second display unit in response to the recognized information being displayed on the input area displayed on the second display unit (Han, [0114] as shown in (a) of FIG. 8A, if an e-mail application execution screen 810 is displayed on a second display 802 and a user's touch 805 is made to check details of an image attached on a text 816 of the e-mail, a separate application is not called; instead, an image viewer supported in the e-mail application is executed and an image viewer screen 870 is displayed on a first display 801 as shown in (b) of FIG. 8A). 

As to claim 10, the combination of Han and Coverstone discloses the electronic device of claim 1. The combination further discloses the first and second display units have one of a closed state in which the first display unit is covered by the second display unit and an open state in which the first display unit is not covered by the second display unit, and wherein the control unit of the mobile terminal is configured to set an execution screen in an initial state for the second display unit to store as setting information of the second display unit, display a home screen on the first display unit when it is detected that the closed state is switched to the open state in response to the relative rotation of the first body and the second body, and control the second display unit to display an execution screen of an application according to the stored setting information (Han, [0112] As shown in (c) of FIG. 7B, in a state where the e-mail application execution screen 710 is displayed on the first display 701 and the gallery application execution screen 750 is displayed on the second display 702, if the second display 702 enters the idle mode, an e-mail application execution screen 711 and a gallery application execution screen 751 are divided and displayed at a predefined ratio on a display 703 switched to the single display mode. In this state, if the second display 702 is activated again, the screen state may return to the screen shown in (b) of FIG. 7B).

As to claim 11, the combination of Han and Coverstone discloses the electronic device of claim 10. The combination further discloses a connecting portion configured to allow the first body and the second body to rotate relative to each other, wherein the control unit of the mobile terminal is configured to determine whether to activate the second display unit and to display the execution screen of the application according to the stored setting information, according to a rotation angle of the connecting portion detected in the open state (Han, [0078] The electronic device 200 shown in FIG. 3 is in a state where the main body portion 210 including the first display 201 and the cover portion 211 including the second display 202 are situated in parallel with each other and a relative angle therebetween is 180 degrees or close to 180 degrees in a predetermined range, that is, the electronic device 200 is in an unfolded state, which may be called a dual display mode where the first display 201 and the second display 202 may be activated).

As to claim 12, the combination of Han and Coverstone discloses the electronic device of claim 10. The combination further discloses the first and second display units have one of a closed state in which the first display unit is covered by the second display unit and an open state in which the first display unit is not covered by the second display unit, and wherein the control unit of the mobile terminal is configured to control a display direction of at least one of the first and second display units to be rotated in a direction corresponding to the bent state when the first body and the second body relatively rotate toward the rear surface of the case in the open state so that the open state is switched from the open state to the bent state (Han, [0080] Referring to FIG. 4B, the electronic device 200 may be folded or unfolded from a state corresponding to a relative angle of 0 degree where the cover portion 211 including the second display 202 is folded to close the main body portion 210 including the first display 201 with respect to the connection portion 212 to a state corresponding to a relative angle of 360 degrees where the cover portion 211 is folded to be bent back from the main body portion 210).

As to claim 14, Han does not specifically disclose the method of claim 13, further comprising: displaying a third execution screen for setting a wallpaper on either the first display unit or the second display unit; displaying the third execution screen setting information for applying a selected specific wallpaper to be expanded to another display unit on the third execution screen when the selection of the specific wallpaper is detected; and displaying the selected wallpaper across the first and second display units based on an input to the setting information.
However, in the same endeavor Martynov discloses displaying a third execution screen for setting a wallpaper on either the first display unit or the second display unit; displaying the third execution screen setting information for applying a selected specific wallpaper to be expanded to another display unit on the third execution screen when the selection of the specific wallpaper is detected; and displaying the selected wallpaper across the first and second display units based on an input to the setting information ([0266] since the main screen and the back-screen are very similar in aspect ratio, images used as wallpaper 9,16,20 for the main screen can also fit the back-screen).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Han and Coverstone to further include Martynov’s wallpaper arranging method in order to view multiple images in a clear manner.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Coverstone as applied to claim 1 above, and further in view of Martynov et al., US PGPUB 2014/0184471 hereinafter referenced as Martynov.

As to claim 8, the combination of Han and Coverstone does not specifically disclose the electronic device of claim 1, wherein the control unit of the mobile terminal is configured to, when a selection of a specific wallpaper is detected while a third execution screen for setting a wallpaper is displayed on one of the first display unit and the second display unit, display the third execution screen setting information for applying the selected wallpaper to be expanded to another display unit on the third execution screen, and change wallpaper settings of the first and second display units, in response to an input to the setting information, so that the selected wallpaper is displayed across the first and second display units. 
However, in the same endeavor Martynov discloses the control unit of the mobile terminal is configured to, when a selection of a specific wallpaper is detected while a third execution screen for setting a wallpaper is displayed on one of the first display unit and the second display unit, display the third execution screen setting information for applying the selected wallpaper to be expanded to another display unit on the third execution screen, and change wallpaper settings of the first and second display units, in response to an input to the setting information, so that the selected wallpaper is displayed across the first and second display units ([0266] since the main screen and the back-screen are very similar in aspect ratio, images used as wallpaper 9,16,20 for the main screen can also fit the back-screen).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Han and Coverstone to further include Martynov’s wallpaper arranging method in order to view multiple images in a clear manner.

As to claim 9, the combination of Han, Coverstone and Martynov disclose the electronic device of claim 8. The combination further discloses the control unit of the mobile terminal is configured to apply the selected wallpaper only to the one display unit when the selected wallpaper is not allowed to be expanded to the another display unit or the input to the setting information is negative (Martynov, [0264] Wallpapers 9,16,20 on the back-screen can be Static or Live, live in the sense that they can change depending on external data, e.g. time and location or a simple slideshow). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han.

As to claim 13, Han discloses a method for controlling an electronic device including a mobile terminal and a case to which the mobile terminal is coupled, wherein the mobile terminal comprises a first display unit (e.g. first display 201, fig. 3), and 
the case comprises a first body to accommodate the mobile terminal (e.g. the main body portion 210, fig. 3) and a second body on which a second display unit is disposed (e.g. second display 202 and cover portion 211, fig. 3), 
the method comprising: detecting a state in which an execution screen of a first application is displayed on the first display unit, and an execution screen of a second application is displayed on the second display unit (e.g. application screens 710 and 750 respectively, fig. 7A); 
controlling, when a touch signal of a first touch applied to the execution screen of the first application is received, the execution screen of the first application according to a control signal corresponding to the touch signal of the first touch ([0110] as shown in (a) of FIG. 7B, the user makes a touch 705 of the user on an attach button 715 on the e-mail application execution screen 710 of the first display 701 to call the gallery application that is data-linked with the e-mail application); and 
control, when a touch signal of a second touch applied to the execution screen of the second application is received, the execution screen displayed on the second display unit by transmitting a second control signal corresponding to the received touch signal of the second touch to the second display unit ([0114] as shown in (a) of FIG. 8A, if an e-mail application execution screen 810 is displayed on a second display 802 and a user's touch 805 is made to check details of an image attached on a text 816 of the e-mail, a separate application is not called; instead, an image viewer supported in the e-mail application is executed and an image viewer screen 870 is displayed on a first display 801 as shown in (b) of FIG. 8A).

As to claim 15, Han discloses the method of claim 13. Han further discloses setting an execution screen in an initial state for the second display unit to store as setting information for the second display unit; detecting that a closed state in which the mobile terminal is closed with being coupled to the case is switched to an open state in response to relative rotation of the first body and the second body; and deactivating both the first and second display units in response to the closed state being switched to the open state, and outputting a home screen on the first display unit while outputting the second execution screen corresponding to an execution of an application according to the stored setting information on the second display unit (figs. 7B(a), 7B(b) and 7B(c)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
5/21/2022